 1   Michelle J. Shvarts (SBN 235300)
 2   DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 302
 3
     Encino, CA 91316
 4   TEL: (800) 935-3170
 5
     FAX: (800) 501-0272                                          JS-6
     mshvarts@dagaccess.com
 6   Attorney for Plaintiff, Keith Sorrells
 7

 8
                          UNITED STATES DISTRICT COURT
 9

10
                        CENTRAL DISTRICT OF CALIFORNIA

11

12   KEITH SORRELLS                           )
     (SSN XXX-XX-6391),                       ) Case No.: 5:18-cv-02181-R (AS)
13
            Plaintiff,                        )
14                                            ) [PROPOSED] ORDER DISMISSING
15
           vs.                                ) CASE
                                              )
16   NANCY A. BERRYHILL,                      )
17   Commissioner Of Social Security,         )
             Defendant.                       )
18

19

20

21

22

23

24

25

26

27

28
 1
           The above-captioned parties have stipulated to DISMISS all claims in this
 2
     action. This entire action is therefore dismissed pursuant to Fed.R.Civ.P.
 3
     41(a)(1)(A)(ii). Each party has agreed to bear its own attorney’s fees and costs.
 4

 5
     DATED: February 12, 2019                        /s/
 6                                          HON. ALKA SAGAR
 7                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
